                                                          639 Heights Boulevard • Houston, Texas 77007
                                                                  Tel: 832-723-4776 • Fax: 832-476-9656
                                                                                    www.misralegal.com

      AMIT K. MISRA, ESQ., P.C.                                                          BOARD CERTIFIED
       amit@misralegal.com                                                          LABOR AND EMPLOYMENT LAW




January 8, 2020

Honorable Dena Hanovice Palermo
United States Courthouse
515 Rusk Street, Room 7727
Houston, Texas 77002

Re:      Case No. 4:19-cv-01053; Ravel Ferrera-Parra v. United Airlines, Inc.; Before the U.S.
         District Court, Southern District of Texas, Houston Division.

Dear Judge Palermo:

I am writing to seek your assistance in obtaining responses to written discovery from the plaintiff
in the matter referenced above.

I served the defendant’s written discovery requests – first requests for production (nineteen
requests), first request for admissions (fifteen requests), and first set of interrogatories (seven
interrogatories) – by email on November 19, 2019. See Ex.1. The plaintiff sent an email on the
same date in response, which appeared to condition his responses to written discovery on the
defendant’s participation in some alleged investigation by certain federal government agencies:

         As I said before, United digs deeper, and my offer stands beyond fair above you: if
         you all are willing to do the same with the liability of defendant’s actions &
         application of information since 2015 & have it be reviewed by a capable agency:
         DOJ // DOL/ HHS EBSA & OS ... you have my okay to chase my birth certificate
         to Kenya if you feel like having it.

             Otherwise, If you wanna know how much blood comes out with every bowel
         moment you’ll need a court order to have a marshal force me on a bucket & measure
         it for you!

See Ex.2. I did not respond to this email.

On December 12, 2019, the plaintiff sent me an email in connection with the defendant’s
designation of expert witness and an earlier discussion regarding a settlement demand. In this
email, the plaintiff stated, “I’m working hard to complete that ‘LIST’ United Requires... still on it,
be sure. — Maybe I’ll request an extension.” See Ex.3. Despite this email, the December 19, 2019
due date for responses to written discovery passed without any request for an extension, much less
any responses.
January 8, 2020                                                                          Page 2 of 2
Letter to Judge Dena Hanovice Palermo



As a result, on December 23, 2019, I sent the plaintiff another email enquiring about the status of
his responses to written discovery requests. See Ex.4. He responded on the same date, stating—

         I can send in partial... of list. ***Perhaps one List in Order of Priority will help
         provide what UA corporate desires in segments ***

                                                 ***

         Of course there are a few requests I will not consent to and that has been addressed
         previously, there might even be a need to have the courts gather those medical
         records since United is not the only corporation inclined to unethical corporate
         reviews, manipulation, & seizures on petty self-interest.

         Not like I’ll have much else to do this Xmas anyway, so I might as well stay true to
         nature & comply

See Ex.5.

As of today, fifty days since he was served, the plaintiff has not produced any responses to written
discovery requests. This includes the HIPAA-compliant authorizations for release of medical
records which the Court addressed during the October 11, 2019 initial scheduling conference as
well as the November 5, 2019 status conference.

Given that the Court’s docket control order set a discovery deadline of January 31, 2020, I request
that the Court address this matter as soon as possible.

Regards,

THE MISRA LEGAL GROUP



By:
      Amit K. Misra, Esq., P.C.

Enclosures
